     Case 2:20-cv-08043-AB-JPR Document 9 Filed 09/11/20 Page 1 of 6 Page ID #:82



 1    JOHN D. GIFFIN, CASB No. 89608
      john.giffin@kyl.com
 2    CONNOR M. TRAFTON, CASB No. 327197
 3    connor.trafton@kyl.com
      KEESAL, YOUNG & LOGAN
 4    A Professional Corporation
      450 Pacific Avenue
 5    San Francisco, California 94133
 6    Telephone: (415) 398-6000
      Facsimile:    (415) 981-0136
 7
      Attorneys for Defendant
 8    M/V ROYAL BUZZARD, INC.

 9
10                               UNITED STATES DISTRICT COURT
11               CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
12
13    KEVIN R. SMOCK,                                 )   Case No. 2:20-cv-08043 AB (JPRx)
                                                      )
14                                       Plaintiff,   )   DEFENDANT M/V ROYAL
                                                      )   BUZZARD, INC.’S ANSWER TO
15                      vs.                               PLAINTIFF’S COMPLAINT AND
                                                      )
16                                                    )   AFFIRMATIVE DEFENSES
      M/V ROYAL BUZZARD, INC., and                    )
17    DOES 1 through 10, inclusive,                   )
                                                      )
18                                    Defendants.
                                                      )
19                                                    )
                                                      )
20                                                    )

21
22                      Defendant M/V ROYAL BUZZARD, INC. (“Defendant”) responds to
23    Plaintiff’s Complaint as follows:
24                      1.    In response to paragraph 1 of Plaintiff’s Complaint, Defendant
25    admits that Plaintiff was present to perform engine repairs aboard Defendant’s vessel,
26    and that its vessel was berthed on navigable waters. Defendant also admits that the
27    Court has concurrent subject matter jurisdiction pursuant to the “saving to suitors”
28    clause of Title 28, U.S.C. section 1333 (1). Defendant lacks sufficient information to

                                                      -1-
      KYL4816-1941-9594.1
     Case 2:20-cv-08043-AB-JPR Document 9 Filed 09/11/20 Page 2 of 6 Page ID #:83



 1    respond to all other allegations contained in paragraph 1 and therefore, based upon its
 2    lack of information and belief, Defendant denies those allegations in their entirety.
 3                      2.   In response to paragraph 2 of Plaintiff’s Complaint, Defendant
 4    admits that it is a corporation organized under the laws of the State of Oregon. All other
 5    allegations contained therein are denied in their entirety.
 6                      3.   Defendant lacks sufficient information to respond to those
 7    allegations contained in paragraphs 3 and 5 of Plaintiff’s Complaint and therefore,
 8    based upon its lack of information and belief, Defendant denies those allegations in
 9    their entirety.
10                      4.   In response to paragraph 4 of Plaintiff’s Complaint, Defendant
11    admits that for all times material to the allegations Defendant was the owner of the
12    vessel M/V ROYAL BUZZARD, U.S. Coast Guard Document No. 1126443, and that
13    the vessel was used for recreational purposes on navigable waters of the United States.
14    All other allegations contained therein are denied in their entirety.
15                      5.   Defendant denies, in their entirety, those allegations contained in
16    paragraphs 6, 10, 11, 12, 15, 16, 20, and 21.
17                      6.   Defendant admits those allegations contained in paragraph 7.
18                      7.   In response to paragraph 8 of Plaintiff’s Complaint, Defendant
19    admits that Plaintiff was present to perform engine repairs aboard Defendant’s vessel.
20    Defendant lacks sufficient information to respond to all other allegations contained in
21    paragraph 8 and therefore, based upon its lack of information and belief, Defendant
22    denies those allegations in their entirety.
23                      8.   In response to paragraph 9 of Plaintiff’s Complaint, Defendant
24    admits that Plaintiff was aboard Defendant’s vessel to perform repairs to one of the
25    vessel engines in an engine room below deck. Defendant lacks sufficient information to
26    respond to all other allegations contained in paragraph 9 and therefore, based upon its
27    lack of information and belief, Defendant denies those allegations in their entirety.
28    ///

                                                     -2-
      KYL4816-1941-9594.1
     Case 2:20-cv-08043-AB-JPR Document 9 Filed 09/11/20 Page 3 of 6 Page ID #:84



 1                      9.    In response to paragraphs 14 and 19 of Plaintiff’s Complaint,
 2    Defendant admits that it owed Plaintiff the applicable legal duty of care while Plaintiff
 3    was working on Defendant’s vessel. Defendant lacks sufficient information and belief
 4    to respond to any other allegation contained therein and therefore based on its lack of
 5    information and belief Defendant denies all other such allegations in their entirety.
 6                      10.   In response to paragraph 18 of Plaintiff’s Complaint, Defendant
 7    admits that Plaintiff was aboard Defendant’s vessel to perform repairs. Defendant lacks
 8    sufficient information to respond to all other allegations contained in paragraph 18 and
 9    therefore, based upon its lack of information and belief, Defendant denies those
10    allegations in their entirety.
11                      11.   In response to paragraphs 13 and 17 of Plaintiff’s Complaint,
12    Defendant incorporates, by this reference, its responses to those allegations
13    incorporated by reference by those paragraphs.
14                      Defendant denies that Plaintiff is entitled to damages of any nature and
15    amount.
16    ///
17
18
19
20
21
22
23
24
25
26
27
28    ///

                                                      -3-
      KYL4816-1941-9594.1
     Case 2:20-cv-08043-AB-JPR Document 9 Filed 09/11/20 Page 4 of 6 Page ID #:85



 1                                  AFFIRMATIVE DEFENSES
 2                      1.   FOR A FIRST SEPARATE AND AFFIRMATIVE DEFENSE to
 3    Plaintiff's Complaint Defendant states that Plaintiff’s recovery, if any, of damages from
 4    this Defendant should be limited due to Plaintiff’s failure to properly mitigate his
 5    damages.
 6                      2.   FOR A SECOND SEPARATE AND AFFIRMATIVE DEFENSE to
 7    Plaintiff’s Complaint Defendant asserts that at all times mentioned in the Complaint,
 8    the Plaintiff so carelessly, recklessly and negligently conducted and maintained himself
 9    so as to cause and contribute in some way to the damages, if any, alleged to have been
10    sustained by Plaintiff. Therefore, Plaintiff’s recovery herein as to any damage and
11    injuries suffered by Plaintiff, if any, shall be diminished to the extent that such injury or
12    damages were proximately caused by the negligence or intentional conduct of Plaintiff.
13                      3.   FOR A THIRD SEPARATE AND AFFIRMATIVE DEFENSE to
14    Plaintiff’s Complaint Defendant states that any injury to Plaintiff was caused or
15    contributed to by persons other than Defendant.
16                      4.   FOR A FOURTH SEPARATE AND AFFIRMATIVE DEFENSE to
17    Plaintiff’s Complaint Defendant states that all of the risks and dangers involved in the
18    undertaking in which Plaintiff was engaged at the time and place alleged were well
19    known to, understood, and appreciated by Plaintiff, who knowingly undertook and
20    assumed all the risks involved in such undertaking. Accordingly, Plaintiff’s voluntary
21    assumption of the risk is a complete bar to Plaintiff’s Complaint, or alternatively,
22    reduces his right of recovery by the amount which his assumption of risk contributed to
23    the incident.
24                      5.   FOR A FIFTH SEPARATE AND AFFIRMATIVE DEFENSE to
25    Plaintiff’s Complaint Defendant states that any act or omission of the Defendant alleged
26    to have contributed to or to have caused Plaintiff’s damages was superseded by the acts
27    or omissions of others, including Plaintiff, which were the independent, intervening and
28    proximate causes of any damages sustained by Plaintiff.

                                                   -4-
      KYL4816-1941-9594.1
     Case 2:20-cv-08043-AB-JPR Document 9 Filed 09/11/20 Page 5 of 6 Page ID #:86



 1                      6.   FOR A SIXTH SEPARATE AND AFFIRMATIVE DEFENSE to
 2    Plaintiff’s Complaint Defendant states that Plaintiff’s injuries, if any, were the result of
 3    a previous physical condition or were the result of a medical condition not connected in
 4    any way with the alleged incident giving rise to Plaintiff’s claims.
 5                      7.   FOR A SEVENTH SEPARATE AND AFFIRMATIVE DEFENSE
 6    to Plaintiff’s Complaint Defendant alleges that the Complaint fails to state facts
 7    sufficient to constitute a claim upon which relief may be granted.
 8                      8.   FOR AN EIGHTH SEPARATE AND AFFIRMATIVE DEFENSE
 9    to Plaintiff’s Complaint Defendant alleges that the subject equipment was not in a
10    dangerous condition at any time relevant hereto, but to the extent it was in a dangerous
11    condition, the dangerous condition was not created by any negligence, wrongful or
12    unreasonable act or omission on the part of Defendant or any of its employees acting
13    within the scope of their employment.
14
15
16    DATED: September 11, 2020                       ________________________________
                                                     JOHN D. GIFFIN
17                                                   CONNOR M. TRAFTON
18                                                   KEESAL, YOUNG & LOGAN
                                                     Attorneys for Defendant
19                                                   M/V ROYAL BUZZARD, INC.
20
21
22
23
24
25
26
27
28

                                                   -5-
      KYL4816-1941-9594.1
     Case 2:20-cv-08043-AB-JPR Document 9 Filed 09/11/20 Page 6 of 6 Page ID #:87

      Case Name: Kevin R. Smock v. M/V ROYAL BUZZARD, INC., and Does 1 thru 10, inclusive
      USDC Central District Case No: 2:20-cv-08043
      KYL File No.: 7105-10

 1                                             PROOF OF SERVICE

 2    STATE OF CALIFORNIA, COUNTY OF LOS ANGELES

 3            I am employed in the County of Los Angeles, State of California. I am over the age of 18 and
      not a party to the within action; my business address is Keesal, Young & Logan, 400 Oceangate, Suite
 4    1400, Long Beach, California 90802.

 5            On September 11, 2020, I served the foregoing documents described as DEFENDANT M/V
      ROYAL BUZZARD, INC.’S ANSWER TO PLAINTIFF’S COMPLAINT AND
 6    AFFIRMATIVE DEFENSES on the parties in this action by placing a true copy thereof enclosed in
      a sealed envelope addressed as follows:
 7
      Charles D. Nayler, Esq.                             Plaintiff’s Counsel
 8
      Law Offices of Charles D. Naylor
 9    11 Golden Shore, Ste 350
      Long Beach, CA 90802
10    Ph. (310) 514-1200
      Fax(310) 514-1837
11    Email: cnaylor@naylorlaw.com
12
                     BY U.S. MAIL: I enclosed the documents in a sealed envelope or package addressed
13    to the above-named persons at the addresses exhibited therewith and (specify one):

14                             I deposited the sealed envelope with the United States Postal Service, with the
      postage fully prepaid.
15
                              I placed the envelope for collection and mailing, following our ordinary
16    business practices. I am readily familiar with this firm’s practice for collecting and processing
      correspondence for mailing. On the same day that correspondence is placed for collection and
17    mailing, it is deposited in the ordinary course of business with the United States Postal Service, in a
      sealed envelope with postage fully prepaid.
18
      I am a resident or employed in the county where the mailing occurred. The envelope or package was
19    placed in the mail at Long Beach, California.

20                  BY CM/ECF: The document was electronically served on the parties to this action via
      the mandatory United States District Court of California CM/ECF system upon electronic filing of
21    above-described document.

22             Executed on September 11, 2020 at Long Beach, California.

23          I declare under penalty of perjury under the laws of the State of California and United States of
      America that the foregoing is true and correct.
24
              I declare that I am employed in the office of a member of the bar of this Court at whose
25    direction the service was made.

26
                                                     STEPHANIE U. FRIEBURG
27

28                                                        -1-
      Proof of Service
      KYL4844-3778-6569.1
